EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q/A of Swisher Hygiene Inc. (the "Company") for the quarter ended March31, 2011, as filed with the Securities and Exchange Commission (the "Report"), I, William T. Nanovsky, Senior Vice President, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 19, 2013 /s/ William T. Nanovsky William T. Nanovsky Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
